Name: Commission Implementing Decision (EU) 2017/1197 of 3 July 2017 amending Implementing Decision 2012/340/EU on the organisation of a temporary experiment under Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC as regards field inspection under official supervision for basic seed and bred seed of generations prior to basic seed (notified under document C(2017) 4442) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  European Union law;  means of agricultural production
 Date Published: 2017-07-05

 5.7.2017 EN Official Journal of the European Union L 172/30 COMMISSION IMPLEMENTING DECISION (EU) 2017/1197 of 3 July 2017 amending Implementing Decision 2012/340/EU on the organisation of a temporary experiment under Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC as regards field inspection under official supervision for basic seed and bred seed of generations prior to basic seed (notified under document C(2017) 4442) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 13a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 13a thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (3), and in particular Article 19 thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (4), and in particular Article 33 thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (5), and in particular Article 16 thereof, Whereas: (1) Commission Implementing Decision 2012/340/EU (6) sets out the organisation, until 31 December 2017, of a temporary experiment to which any Member State may participate, allowing to choose between official field inspections and field inspections under official supervision for basic seed and bred seed of generations prior to basic seed under Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC. (2) The assessment whether the choice between official field inspections and field inspections under official supervision may constitute an improved alternative to the requirement of official field inspections for basic seed and bred seed of generations prior to basic seed has not yet been finalised, as more data needs to be collected to finalise the experiment, in particular on the lowest level of official-check testing. It is therefore necessary to extend the duration of the temporary experiment. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 7 of Implementing Decision 2012/340/EU the terms 31 December 2017 are replaced by the terms 31 December 2019. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 July 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 193, 20.7.2002, p. 12. (4) OJ L 193, 20.7.2002, p. 33. (5) OJ L 193, 20.7.2002, p. 74. (6) Commission Implementing Decision 2012/340/EU on the organisation of a temporary experiment under Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC as regards field inspection under official supervision for basic seed and bred seed of generations prior to basic seed (OJ L 166, 27.6.2012, p. 90).